MIDDLESEX WATER COMPANY TO PURCHASE MONTAGUE WATER AND SEWER COMPANIES ISELIN, NJ (March 26, 2010)Middlesex Water Company (NASDAQ: MSEX), a provider of water and wastewater services primarily in New Jersey and Delaware, today announced it has entered into an agreement to purchase Montague Water Company, Inc. and Montague Sewer Company, Inc. in Montague, New Jersey. The companies presently serve more than 2,000 people in Montague Township, located in northwestern New Jersey. “We continue to pursue opportunities that make sense both operationally and strategically,” said Middlesex Water President & CEO Dennis W.
